Citation Nr: 9923489	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-13 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether achievement of a vocational goal is reasonably 
feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 determination by the 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
and Counseling Division (VR&C) in Louisville, Kentucky, which 
found the veteran to be an infeasible candidate for further 
vocational rehabilitation training.  The veteran, who had 
active service from May to October 1980 and from May 1989 to 
July 1991, appealed that decision to the Board.  


FINDING OF FACT

The evidence demonstrates that the veteran's mental state and 
noncompliance with psychiatric treatment currently prevent 
him from successfully pursuing a vocational rehabilitation 
program and becoming gainfully employed in an occupation 
consistent with his abilities, aptitudes and interests.


CONCLUSION OF LAW

The criteria for finding that achievement of the veteran's 
vocational goal is reasonably feasible for purposes of 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code have not been met.  
38 U.S.C.A. §§ 3100, 3101 (West 1991); 38 C.F.R. §§ 21.35, 
21.53, 21.198, 21.362, 21.364 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 1991, the veteran applied for vocational 
rehabilitation benefits.  At that time, he had a 50 percent 
disability rating for schizophrenia.  He first was seen for 
an initial interview in December 1991 and revealed his desire 
to become a teacher.  The Counseling Psychologist (CP) tried 
to discuss with the veteran how his schizophrenia related to 
his goal of becoming a teacher; however, the veteran 
indicated that he did not want to have the VA involved in 
that situation and just wanted to be approved for the 
program.  The CP explained that prior to a determination 
regarding the veteran's eligibility for the vocational 
rehabilitation program he needed to be scheduled for a VA 
examination.  The veteran informed the CP that he would not 
cooperate with that and did not want to pursue vocational 
rehabilitation benefits anymore.  The CP indicated that the 
veteran did not want to work with the hospital or be in any 
communication with them for fear that they would lock him up.  
As the CP found no way to change the veteran's paranoid 
behavior, the case was suspended at that time.

In June 1993, the veteran underwent VA examination in 
connection with a claim for increase.  At that time, the 
veteran reported that since his discharge from service he had 
no active psychiatric treatment, follow-up, medications, 
therapy or counseling.  The veteran denied any symptoms of 
psychosis and indicated that he did not need any treatment.  
Objective findings revealed that the veteran's thinking 
showed a profound delusional state, with paranoia and 
persecutorial beliefs being prominent.  In September 1993, 
the RO increased the veteran's evaluation for schizophrenia 
to 100 percent.

In July 1995, the veteran again underwent VA psychiatric 
examination.  At that time, the veteran denied current 
psychiatric treatment and indicated that he "trie[d] to cure 
himself."  The veteran noted that he most recently worked at 
a community college teaching, but "all students were hostile 
and dropped the course."  He revealed that the college 
likely would not give him another contract because of his 
poor evaluation.  In addition, the veteran iterated that he 
thought his doctor was angry with him because he did not seek 
medical help and, therefore, the doctor could not bill the 
veteran for services.  Objective findings revealed that, in 
passing, the veteran would appear to be without difficulty; 
however, upon interaction his difficulties immediately were 
noticeable.  The veteran noted delusional thoughts and his 
thoughts appeared to be blocked at times.  

In March 1996, the veteran again applied for vocational 
rehabilitation benefits and he was contacted to arrange a 
time for an interview.  In April 1996, the veteran requested 
that his interview be moved to an earlier date.  At that 
time, he noted that he refused treatment for his condition as 
he was afraid that he would receive shock treatments and 
possibly have a heart attack.  According to the CP, the 
veteran appeared quite paranoid and delusional.

In May 1996, the veteran was seen for vocational testing and 
an initial interview. 
In the VA Form 28-1902, Counseling Record - Personal 
Information, the veteran indicated that he wished to pursue 
an engineering degree.  He indicated that he did not think 
that he was disabled, but was ordered on disability 
retirement because of his psychiatric diagnosis.  The 
veteran's educational background was noted to include a 
Bachelor of Science degree in Computer Information Systems 
and a Master of Science degree in Communications.  

It also was noted that the veteran did not complete a prior 
initial evaluation because he refused to cooperate by going 
to a VA medical center for evaluation and/or treatment.  The 
CP noted that the same issues arose at this interview and, 
after the Chapter 31 program was explained to the veteran, he 
chose to withdraw his application stating that he had no 
intention of receiving treatment from a VA medical center.  
It was explained to the veteran that, in view of the serious 
nature of his disability, he must first go through an 
evaluation and possible treatment at a VA medical facility 
before a determination regarding vocational rehabilitation 
benefits could be made.  The veteran refused.       

Thereafter, in June 1996, the veteran contacted VA for 
clarification as to the regulations that required him to 
cooperate by seeking treatment for schizophrenia.  He also 
noted that he switched his program from electrical to civil 
engineering.  He was provided the appropriate regulations and 
was informed that, should he change his mind, an appointment 
could be arranged for him to begin evaluation and any 
required treatment at a VA medical center.  

In that same month, the veteran requested that the CP 
reiterate the steps necessary to resume the initial 
evaluation.  Thereafter, the CP informed the veteran that it 
appeared that his not being suitably employed was a result of 
his schizophrenia rather than a lack of education.  The CP 
explained the vocational rehabilitation process to the 
veteran and noted that the veteran's refusal to receive 
treatment for his schizophrenia automatically precluded his 
being able to receive services.  The veteran was advised that 
he could resume the initial evaluation by calling or writing 
and expressing his willingness to go through an evaluation 
and any necessary treatment for his schizophrenia at the VA 
medical center.  Later that month, the veteran requested that 
he be scheduled for a psychological evaluation.  Accordingly,  
the CP made the appropriate arrangements.

In July 1996, the veteran expressed disagreement with the 
determination as to his vocational rehabilitation claim and 
promised to cooperate with an extended evaluation.  
Subsequently, he was notified that a determination as to his 
need for services and feasibility had not been made yet and, 
therefore, his appeal was premature.  

In August 1996, the veteran was seen for a continuation of 
his initial evaluation.  A detailed discussion of his 
psychological problems, along with his educational background 
and work experience, ensued.  It was indicated that due to 
the veteran's schizophrenic condition he had limitations, to 
include difficulty in following instructions, meeting 
emergencies, competitive work, and working around and with 
others.  It was noted that the veteran used his educational 
degrees in several different areas, to include employment as 
a computer programmer and analyst (May 1989 to July 1991), a 
volunteer researcher in archives (March to April 1993), and 
an associate faculty instructor teaching communications at a 
community college (January to May 1995).  The veteran 
indicated that his contract for teaching was not renewed due 
to unsatisfactory evaluations from the students.  He noted 
that he most recently was employed as a security officer for 
6 weeks in April and May 1996, but left this job to return to 
college in a civil engineering program.

The CP indicated that the veteran continued to express 
paranoid ideation, stating that there seemed to be some sort 
of conspiracy against him because his family came from York 
in England.  The veteran noted that instead of medication he 
drank wine at night.  The CP explained to the veteran that he 
not only was found to have an employment handicap, but to 
have a serious employment handicap due to the nature and 
extent of his disability; however, it was not possible at 
that time to determine whether or not it was feasible for him 
to achieve a vocational goal.  Therefore, the CP explained 
that an extended evaluation, to include psychiatric 
assessment from the VA medical center, appeared necessary.  
The veteran agreed to cooperate and signed an Extended 
Evaluation Plan.      

In October 1996, the veteran underwent psychiatric evaluation 
at a VA medical facility.  The veteran described his 
psychiatric history, to include treatment for 6 weeks with 
medications (Stelizine, Haldol and Cogentin) following his 
initial diagnosis and discharge from service.  However, he 
indicated that he stopped taking these medications as they 
did not assist him in any way.  Mental status examination 
revealed that the veteran was guarded and evasive with 
answers at times during the interview.  His speech was 
normal, but as it progressed the tone became soft.  The 
veteran's affect was inappropriate at times and his mood was 
mildly anxious.  In addition, he had a tangential thought 
pattern at times and although he denied hallucinations, he 
had paranoid delusions.  Judgment was fair and insight poor.  

The veteran revealed that some people would like to see him 
dead.  According to the examiner, he recognized these 
thoughts, but emotionally felt that such threats existed.  He 
indicated that he preferred to keep his thoughts to himself 
so that "they don't come back to haunt me."  It was noted 
that the veteran spent much of his time at school and 
studying.  He refused evaluation for medications and/or 
counseling through the mental health clinic.  He stated that 
he would rather "rehabilitate" himself.

Later that month, the CP spoke with the examining 
psychiatrist who indicated that it was not wise to place the 
veteran under the stress of additional education.  According 
to the psychiatrist, the veteran had sufficient education, 
but was unemployable due to his paranoid schizophrenia.  The 
case was referred to the Vocational Rehabilitation Panel for 
consideration of the veteran's feasibility for Chapter 31 
benefits.  

In November 1996, the Panel (comprised of a Counseling 
Psychologist, a Vocational Rehabilitation Specialist, a 
representative of the Social Work Service of the VA Medical 
Center and a physician) met and concurred that the available 
evidence supported that further training would not likely 
lead to gainful employment.  The Panel recommended the 
development of an Individual Independent Living Program 
(IILP), to include continual treatment through the VA medical 
center.  

Later that month, the CP noted the Panel had concluded that 
achieving a vocational goal was not feasible and revealed 
that the recommended IILP was being prepared.  The CP 
indicated that the plan called for the veteran to achieve 
independence in daily living activities and that he was to 
receive ongoing psychiatric and psychological treatment 
through the VA medical center.  A letter was sent to the 
veteran detailing this information.  In response, the veteran 
signed the IILP and indicated that he intended to comply 
fully with the treatment plan, but "disagree[d] with what 
characteristics you prefer to foment."  In addition, he 
submitted a notice of disagreement with the Panel's 
recommendation.  

In December 1996, a statement of the case was sent to the 
veteran.  Thereafter, the veteran contacted the CP and asked 
when he would be seen for psychiatric treatment.  The CP 
indicated that the VA medical center would contact him with 
this information.  At that time, the veteran stated that he 
planned to comply with treatment, to include taking any 
prescribed medication.  He also indicated that he wanted to 
return to school to become a certified high school teacher.  
In January 1997, a VAMC note indicated that an attempt was 
made to call the veteran regarding an appointment for a 
medication evaluation; however, the phone number had been 
disconnected.  

In February 1997, in a Special Report of Training, the CP 
noted that the veteran had not kept appointments at the VA 
mental hygiene clinic.  According to the VA medical center, 
they attempted to contact the veteran by both telephone and 
mail.  In that same month, the CP sent a letter to the 
veteran to inform him that his vocational rehabilitation 
program was interrupted effective February 20, 1997, because 
of "non-compliance with treatment plan, including not 
keeping appointments at the mental hygiene clinic."  The 
letter explained that the veteran should contact the CP or 
his program could be discontinued.  In March 1997, the 
veteran contacted the CP to learn the status of his appeal.  
He indicated that he did not have a statement of the case and 
requested another copy.  As for non-compliance with the terms 
of the IILP, the veteran stated that he never received any 
notice of appointments from the VAMC and indicated that he 
felt he did not need to take medication anyway.     

In April 1997, following another request by the CP for an 
appointment for a medication assessment, a VA psychiatric 
social worker reported that the veteran was scheduled again 
for an appointment.  However, it was noted that the veteran 
had not appeared for three previously scheduled appointments 
since December 1996.  

Later in April 1997, the VAMC informed the CP that the 
veteran's medication assessment was scheduled for April 25th 
and the veteran would be so informed.  However, on April 22nd 
the veteran called to discuss his current situation and 
indicated that he was never informed of an April 25th 
appointment.  Moreover, he stated that he would request a 
change of time as he wanted to attend an auction that day.  
The CP encouraged the veteran to keep the appointment, but 
gave him the number to reschedule if necessary.  During the 
course of this conversation, the veteran informed the CP that 
he planned to work on a doctorate in education.  The CP urged 
him to begin treatment for his paranoid schizophrenia and 
discussed problems that the veteran might encounter with 
obtaining and maintaining employment in the education field 
without appropriate treatment for his psychiatric disability.  
The veteran launched into a story as to why he could not find 
employment, to include involvement of the AFL-CIO.  In 
addition, he traced his problems to Jesus of Nazareth, the 
Germans, the Masons, and the Baptists.  The CP concluded that 
the veteran appeared to have no insight as to his problems 
and was obsessed with a conspiratorial angle on his whole 
existence.    

The CP sent a letter to the veteran urging him to keep his 
April 25th appointment; however, a Report of Contact dated 
May 1, 1997, reveals that the veteran failed to appear for 
the appointment.  The CP noted that the veteran's case would 
be discontinued for failure to cooperate.  A letter dated in 
May 1997 was sent to the veteran informing him that his 
program of vocational rehabilitation for the goal of becoming 
independent in daily living was discontinued effective May 1, 
1997.  The CP explained that this decision was based on the 
veteran's failure to keep his last four scheduled 
appointments with the mental hygiene clinic.  

In June 1998, the veteran appeared before the undersigned 
Member of the Board at a hearing in Washington, D.C.  The 
veteran testified that he had a right to be secure in his 
person and not to take medication.  In fact, he maintained, 
no medications were prescribed to him in his treatment plan.  
The veteran indicated that he attended evaluation sessions 
with a counseling psychologist and had sought treatment with 
a VA psychologist.  He noted his disagreement with the CP's 
belief that he was educated enough and just needed medication 
and therapy.  According to the veteran, the IILP did not 
conform to the appropriate law and regulations.  
Specifically, the veteran noted that the IILP encouraged 
treatment only and did nothing to further  long-range 
rehabilitation, to include a stated vocational goal.  
Moreover, he believed that an IILP was better suited for an 
individual who had lost limbs or was in a wheelchair and had 
to relearn basic skills.  In addition, he testified that he 
was not accepted into a teaching program and likely never 
would be.  He indicated that he might study engineering or go 
to law school, but at this point did not have a vocational 
goal.  

Pertinent law and regulations indicate that a veteran shall 
be entitled to a program of rehabilitation services under 
38 U.S.C.A. Chapter 31 if the veteran has a service-connected 
disability of 20 percent or more and is determined to be in 
need of rehabilitation to overcome an employment handicap.  
38 C.F.R. § 21.40 (1998).  As the veteran has a 100 percent 
service-connected disability and has been found to have a 
serious employment handicap as defined in 38 C.F.R. § 
21.35(g) (1998), he has met the basic eligibility 
requirements under Chapter 31, Title 38, United States Code.  

The provisions of Chapter 31 are intended to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 1991).  The RO 
has found the veteran to be eligible for Chapter 31 benefits, 
but has denied entitlement to vocational rehabilitation and 
training based on a finding that the veteran's vocational 
goal is not reasonably feasible at this time and that the 
veteran is not a feasible candidate at this time because of 
his failure to cooperate.  

The term "vocational goal" is defined by statute as gainful 
employment consistent with a veteran's abilities, aptitudes 
and interests.  38 U.S.C.A. § 3101(8) (West 1991).  In order 
to find that the achievement of a particular vocational goal 
is reasonably feasible, the facts must show that the effects 
of the veteran's service-connected and nonservice-connected 
disabilities, when considered in relation to his 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment.  
38 C.F.R. § 21.35(h)(2) (1998).  The criteria for feasibility 
are: (1) a vocational goal must be identified; (2) the 
veteran's physical and mental conditions must permit training 
to begin within a reasonable period; and (3) the veteran must 
possess the necessary educational skills and background to 
pursue the goal.  38 C.F.R. § 21.53(d) (1998).  When, 
however, VA finds that the provisions of paragraph (d) of 
38 C.F.R. § 21.53 are not met, but VA has not determined that 
achievement of a vocational goal is not currently reasonably 
feasible, VA shall provide the rehabilitation services 
contained in § 21.35(i)(1)(i) of this part as appropriate.  A 
finding that achievement of a vocational goal is infeasible 
without a period of extended evaluation requires compelling 
evidence which establishes infeasibility beyond any 
reasonable doubt.  38 C.F.R. § 21.53(a)(2); see also 
38 C.F.R. §  21.57 (1998).

Moreover, if at any time a veteran's conduct or cooperation 
becomes unsatisfactory, vocational rehabilitation service and 
assistance may be "interrupted" when the evidence indicates 
that the veteran will be able to resume the program at some 
future date, which can be approximately established.  See 
38 C.F.R. §§ 21.197, 21.362, 21.364 (1998).  If VA determines 
that a veteran has failed to maintain satisfactory conduct or 
cooperation, VA may, after determining that all reasonable 
counseling efforts have been made, and are found not 
reasonably likely to be effective, discontinue services and 
assistance to the veteran.  38 C.F.R. § 21.364(a).  The 
veteran is responsible for satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitative services under Chapter 31.  38 C.F.R. § 
21.362(a).  

After a thorough review of the probative evidence, the Board 
finds that the veteran's continued training in pursuit of a 
vocational goal is not reasonably feasible at this time.  In 
this regard, the Board notes that there is compelling 
evidence of record that indicates that the veteran's failure 
to cooperate by not complying with requests to seek out and 
adhere to psychiatric treatment have affected his ability to 
obtain and retain employment and, therefore, to pursue a 
vocational goal. 

In the Board's view, VA met its obligation to assist the 
veteran.  In this regard, the Board notes that the veteran 
was provided initial counseling evaluations on more than one 
occasion.  When the veteran finally completed his initial 
evaluation in August 1996, the CP found that the veteran had 
a serious employment handicap; however, as it could not be 
determined whether or not it was feasible for him to achieve 
a vocational goal, the veteran was provided the opportunity 
for an extended evaluation, to include psychiatric 
assessment.  Although the veteran agreed to this plan and 
showed up for one psychiatric appointment, he refused further 
evaluations for medications and/or counseling.  Accordingly, 
based on the psychiatrist's finding that the veteran had 
sufficient education but was unemployable due to his paranoid 
schizophrenia and the evidence of record that indicated the 
veteran refused ongoing psychiatric treatment, to include any 
prescribed medications, the Panel found that further training 
would not likely lead to gainful employment and, therefore, a 
vocational goal was not feasible at that time.  The Panel 
recommended that an IILP be developed for the veteran and 
this was done.  

In addition, the Board notes that the evidence of record 
dated since the development of the IILP further supports the 
conclusion that a vocational goal is not feasible at this 
time.  Despite repeated indications by the veteran that he 
would cooperate, he failed to appear for four scheduled VA 
appointments for medication assessment.  The veteran was 
informed on numerous occasions that his cooperation with a 
treatment program, to include any prescribed medication, was 
essential to continuation in the program and to determining 
whether a vocational goal was feasible.  However, there is 
nothing in the record to indicate that the veteran is willing 
to seek out ongoing psychiatric treatment and to take any 
prescribed medication. 

The Board notes the veteran's testimony at a personal hearing 
in June 1998 at which time he testified that he had a "right 
to be secure in his person" and not take medication.  In 
addition, he testified that he had sought out treatment and 
was prescribed no medication.  As noted, the veteran attended 
initial evaluation sessions with a counseling psychologist 
and one examination with a VA psychiatrist; however, he 
refused further appointments for counseling and medication 
assessment.  The Board notes the veteran's testimony that an 
IILP is not appropriate for him as he does not need to 
relearn basic skills such as walking.  Although the veteran 
may not need to relearn basic skills, the Board finds that 
the veteran does need to learn how to adjust to his 
environment as a paranoid schizophrenic and, until that time, 
the veteran will not be feasible for a vocational goal.   

Until the veteran can demonstrate that he is able to comply 
with the terms of training as identified by the appropriate 
VA personnel which includes a showing that he has the ability 
to obtain and retain employment, as noted by a period of 
compliance with a psychiatric treatment regime, to include 
any prescribed medication, the Board finds that the 
achievement of a vocational goal is not reasonably feasible.  
Under the law satisfactory conduct and cooperation in 
developing and implementing a program of rehabilitative 
services under Chapter 31 are required of the veteran.  See 
38 C.F.R. §§ 21.362, 21.364 (1998). 

The facts show that the veteran's noncompliance with 
psychiatric treatment and medication prevent him from 
successfully pursuing a vocational rehabilitation program at 
this time.  38 C.F.R. §§ 21.35, 21.53(d).  The veteran has 
demonstrated the current inability to obtain and retain 
employment as evidenced by his profound delusional state with 
prominent paranoia and persecutorial beliefs.  At this time, 
the veteran has not identified a vocational goal that he is 
reasonably capable of completing and the veteran's current 
emotional state and noncompliance with psychiatric treatment 
do not permit training to begin within a reasonable period.  
38 C.F.R. § 21.53(d).  The evidence is not evenly balanced in 
this case and the Board concludes that the attainment of a 
vocational goal by this veteran is infeasible at this time.  
38 U.S.C.A. §§ 3100, 3101, 3106; 38 C.F.R. §§ 21.53, 21.362, 
21.364.  Thus, on the basis of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim seeking further vocational rehabilitation 
benefits under Chapter 31, Title 38, United States Code. 


ORDER

As the achievement of a vocational goal is not reasonably 
feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code, the appeal is denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

